Citation Nr: 1231555	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-34 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of motor and sensory function, identified as peripheral neuropathy, of the right upper extremity and bilateral lower extremities.  

2.  Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected multilevel degenerative disc disease (DDD) of the lumbar spine and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to August 1993 and from April 1995 to September 2002.

This appeal to the Board of Veterans' Appeals (Board) is from March 2005 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in relevant part, denied the Veteran's service-connection claims for erectile dysfunction and loss of motor and sensory functions of the upper and lower extremities.  Subsequently, the RO in St. Petersburg, Florida took jurisdiction of the case.

In January 2010, the Board granted the Veteran's claim for service connection for loss of motor and sensory function of the left upper extremity (other than that caused by service-connected left hand carpal tunnel syndrome).  

Notably, in its January 2010 disposition, the Board found the RO had not provided the Veteran a statement of the case (SOC), in response to his April 2005 notice of disagreement (NOD), with respect to service-connection claims for erectile dysfunction and bladder disorder (the latter claim is no longer on appeal).  He had thereby not been given an opportunity to perfect an appeal to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement) with respect to those issues.  Therefore, the Board additionally remanded the service-connection claims for a bladder condition and erectile dysfunction, to the RO for issuance of an SOC and opportunity to perfect the appeal in accordance with the principles of Manlincon v. West, 12 Vet. App. 238 (1999).

In contrast, also in its January 2010 disposition on the claims on appeal, the Board found that the Veteran had perfected appeals to the Board for the service-connection claims for loss of motor and sensory functions of the upper and lower extremities.  
The Board remanded these claims for service-connection for loss of motor and sensory function of the right upper extremity and both lower extremities, as well as another claim for an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  

In a February 2011 rating decision, the RO granted his claim for service connection for a bladder condition, characterized as benign prostatic hypertrophy, and assigned a 40 percent initial rating, effective October 29, 2004.  Similarly, in an August 2011 rating decision, the RO granted the Veteran the maximum, schedular initial rating for PTSD, of 100 percent, effective from April 26, 2005, the date service-connection was established.  As these determinations constitute full grants of the benefits sought as those respective bladder and PTSD claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

The RO issued a supplemental statement of the case (SSOC) in January 2012 (loss of motor and sensory function of the right upper extremity and bilateral lower extremities) and February 2012 (erectile dysfunction) continuing to deny these remaining service-connection claims and returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper extremity and bilateral lower extremities did not have its onset in service and is not attributable to service, including in-service exposure to chemical agents as an Army combat engineer during service in Bosnia.

2.  Resolving any doubt in favor of the Veteran, he has erectile dysfunction that is secondarily related to his service-connected lumbar spine DDD disability and PTSD.

CONCLUSIONS OF LAW

1.  The Veteran's loss of motor and sensory function, identified as peripheral neuropathy, of the right upper extremity and bilateral lower extremities, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Erectile dysfunction is proximately due to, the result of, or chronically aggravated by his service-connected lumbar spine DDD disability and PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (prior to October 10, 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As the Board's decision to grant the Veteran's claim of entitlement to service connection for erectile dysfunction is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Before addressing the merits of the remaining issue decided below (loss of motor and sensory function of the right upper extremity and bilateral lower extremities), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in December 2004 and May 2005 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The more recent August 2006 letter also complied with Dingess.  

Since providing these notices, the AOJ has readjudicated the claim in the January 2012 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Notably, the Board remanded this claim in January 2010 for the RO/AOJ to obtain outstanding VA and private treatment records, which have since been obtained; and arrange a VA examination and medical opinion on etiology of his claim for loss of motor and sensory function of the right upper extremity and bilateral lower extremities, which is discussed below.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

On remand from the Board, the Veteran was afforded a VA examination in June 2010.  The Board finds that such VA examination is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  As will be discussed below, the June 2010 VA examiners found no indication of a current peripheral nerves and/or neurological disability to account for his claimed loss of motor and sensory function of the right upper extremity and bilateral lower extremities.  In June 2010, a VA Compensation and Pension (C&P) peripheral nerves examiner found normal reflex and motor testing results, thus assessing that he only had "subjective bilateral neuropathy of the feet [italicized for emphasis]."  The June 2010 VA neurological disorders examiner similarly found he did not show a chronic disability to account for his claimed loss of motor and sensory function of the right upper extremity and bilateral lower extremities on physical examination, or upon the examiner's review of his past EMG (electromyograph) testing results or lumbar spine MRI report.  Without meeting the preliminary element of service connection for a current disability, there was no basis or need for the VA examiners to also comment on the etiology of a non-existent neurological disability.  

It is true that the Veteran is competent to report symptoms relating to numbness and pain of his hands and feet.  However, importantly, a chronic peripheral nerves and/or neurological disability is simply not readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  Specialized medical expertise in peripheral nerves and neurology, physical evaluation and diagnostic testing (such as reflex and motor testing) are required to diagnose such a peripheral nerves and/or neurological disability.  Consequently, there is no reasonable possibility of substantiating his claim for loss of motor and sensory function of the right upper extremity and bilateral lower extremities.

The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the June 2010 VA neurological disorders examiner stated that "it would be mere speculation to state that current symptoms neuropathy/loss of motor function of right upper extremity and bilateral lower extremities are related [to] military service [in] 1979-1993, 1995-2005, including environmental toxins given normal EMG."  As indicated, though, there is adequate basis for the examiner's conclusion, given that the Veteran demonstrated no current chronic disability, so this examination report was compliant with the principles of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (The Court in Jones held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.)  Consequently, there is no reasonable possibility of substantiating his claim regarding loss of motor and sensory function of the right upper extremity and bilateral lower extremities.  As such, another VA C&P examination and medical nexus opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

Here, the claims file contains a May 2006 letter for Social Security Administration (SSA) disability benefits awarded in the past, including for neuropathy.  Nonetheless, there is no indication that a remand for such records would be relevant.  As discussed below, in light of medical evidence received after the June 2010 VA examination, the Board will not dispute the existence of a current, chronic peripheral neuropathy disability, such that the Veteran now meets the preliminary element of service connection.  Consequently, there is simply no contention by the Veteran or indication otherwise that outstanding SSA medical records might possibly substantiate the primary missing element of his claim, namely that of an etiological link between current neuropathy and his period of service, particularly as due to claimed chemical exposure during service.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the Veteran).  The Board finds a remand for SSA records is not warranted here.  Id.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which clearly favors the claimant.

In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Loss of Motor and Sensory Function of the Right Upper Extremity and Bilateral Lower Extremities

Based on documents of record, it appears the Veteran contends that he suffers from neurological symptomatology of the right upper extremity and lower extremities due to his military service in Bosnia, as an Army combat engineer, during which time he was exposed to environmental toxins reportedly resulting from handling explosives, including uranium and plutonium.  For the reasons set forth below, the Board finds that the evidence does not support his claim.

Concerning the preliminary element of service connection, namely the question of a current chronic disability, there is conflicting medical evidence of record.  

On the one hand, there is negative medical evidence that suggests he does not have a current disability.  A January 2005 VA examiner specifically found no peripheral nerve involvement, except clinically for a radiculopathy in the left side, C-7 distribution; but found no lumbar radiculopathy.  

Notably, the Board remanded this claim in January 2010 for the AOJ to arrange a VA examination, partially to clarify the nature of his claimed disability.  However, on remand, the June 2010 VA examination report found no indication of a current peripheral nerves and/or neurological disability to account for his claimed loss of motor and sensory function of the right upper extremity and bilateral lower extremities.  The VA peripheral nerves examiner found normal reflex and motor testing results, thus assessing that he only had "subjective bilateral neuropathy of the feet [italicized for emphasis]."  The June 2010 VA neurological disorders examiner similarly found he did not show a chronic disability to account for his claimed loss of motor and sensory function of the right upper extremity and bilateral lower extremities on physical examination, or upon the examiner's review of his past EMG testing results in 2007 or lumbar spine MRI report.  

On the other hand, there is also some positive medical evidence that indicates he does have a current, chronic neuropathy disability that would account for his claimed sensory and motor loss of the right upper extremity and lower extremities.  
A March 2005 VA treatment record reveals EMG and NCS (nerve conduction study) testing on the muscles and nerves, respectively, of the bilateral lower extremities.  The report concluded:  (1) abnormal study; (2) electrodiagnostic study suggestive of a very early sensorimotor demyelinating peripheral neuropathy; and (3) no electrodiagnostic evidence of lumbar radiculopathy; but noted that cauda equine syndrome cannot be completely ruled out if suspected lesion affects only the lowest sacral segments.  

Although an August 2005 VA spine examination found no clinical or objective signs of a cauda equine syndrome on examination, nonetheless, the examiner did find he suffers from peripheral neuropathy.  Similarly, an August 2005 VA peripheral nerves examination report found there is "electrodiagnostic confirmation of a sensorimotor peripheral neuropathy in lower extremities, without evidence of radiculopathy and being the etiology idiopathic."  A November 2005 private treatment report noted there is electrophysiologic evidence suggestive of a left peroneal nerve lesion, not well localizable, and a right radial sensory neuropathy.  In May 2007, a VA treating physician diagnosed chronic peripheral neuropathy.  
Similarly, August 2007 and June 2009 statements by the Veteran's treating physician, Dr. A.J., indicated that the Veteran's diagnoses included chronic peripheral neuropathy (not otherwise specified).  

The Board emphasizes that despite the negative findings by the June 2010 VA examiner, more recently, additional medical evidence has been associated with the record that indicates the existence of a current disability.  In particular, his VA treatment records reveal that EMG testing was conducted in June 2011 and diagnosed the Veteran with peripheral polyneuropathy, mild in degree, affecting the lower extremities more than the upper extremities.  

Despite the mixed evidence, the Board finds that the totality of the probative medical evidence shows the Veteran presently has a chronic disability of peripheral neuropathy of the right upper extremity and bilateral lower extremities, to account for his claimed loss of motor and sensory function of these areas.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  It is also worth mentioning that more recent VA treatment records, such as one dated in February 2012, show new diagnoses for restless leg syndrome and left body paresthesias, although it is unclear if this new disability is also pertinent to his service-connection claim.  

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of the Veteran's service treatment records show no documentation of treatment or diagnoses for a neurological disorder affecting the right upper extremity and bilateral lower extremities during service.  

However, the Board will concede that that the Veteran has competently and credibly asserted exposure to chemical agents during his service, since such exposure is within the realm of lay observation and experience.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board highlights that a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection for a combat Veteran, but ease or lessen the combat Veteran's burden of proof for demonstrating the occurrence of some in-service incident to which the current disability may relate.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

In this regard, his service personnel records confirm his accounts of duties that would place him in potential exposure to toxic chemical agents.  His DD Form 214 for his second period of active duty, from 1995 to 2002, confirms his assertion that he had a military occupational specialty (MOS) of a combat engineer for the U.S. Army.  He had 1 year and 11 months of foreign service, and significantly, received the NATO medal and overseas ribbons, so he presumably also served in Bosnia.  
Especially given his MOS of combat engineer, the Board concedes his account of in-service chemical exposure from handling explosives in Bosnia.  

The exact type and level of exposure to toxic chemical agents is unclear, but also irrelevant.  Rather, the determinative issue is whether this current peripheral neuropathy disability is attributable to his military service, particularly as due to conceded in-service chemical agent exposure from handling explosives.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  Here, there are several pertinent medical findings concerning an etiological link between his current disability and service, some of them negative and others positive.  Overall, the medical opinion evidence fails to show that his current peripheral neuropathy was attributable to or began in service, as opposed to a time after service.

At the outset, there is for consideration some positive medical opinion evidence that supports the notion of a nexus to service.  The Board notes that at a May 2007 VA treatment session, the Veteran reported his already conceded history of in-service exposure to many chemical agents, as part of his Army duties working with explosives.  In diagnosing chronic peripheral neuropathy, the May 2007 treating physician commented "etiology most likely toxic after exposure to chemical agents."  This appears to be a positive medical opinion supporting an etiological link between this diagnosis and his conceded in-service exposure to chemical agents.  However, there is no explanation for why this treating physician chose to make this positive association.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Nor may the Board guess as to the rationale after-the-fact, for doing so would constitute an impermissible medical judgment on the Board's part.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  So, there is no basis for the Board to accord this unsubstantiated opinion any probative value in support of the claim.

However, there is also negative medical opinion evidence that indicates against the possibility of an etiological link between his current peripheral neuropathy and service.  Indeed, the medical findings below indicate that the peripheral neuropathy is of unknown cause and therefore, not attributable to service.

As mentioned, the August 2005 VA peripheral nerves examination report, in diagnosing the Veteran, found there is "electrodiagnostic confirmation of a sensorimotor peripheral neuropathy in lower extremities, without evidence of radiculopathy and being the etiology idiopathic."  By way of reference, "idiopathic" is defined as "of unknown cause or spontaneous nature; of the nature of an idiopathy."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 925 (31st Ed. 2007).  In turn, "idiopathy" is defined as "a pathogenic condition of unknown cause or spontaneous nature."  Id.  Similarly, a January 2006 private treatment note by his treating physician, Dr. J.R., noted his diffuse neuropathic pain, and stated, "[Veteran] with evidence of ongoing neuropathic process secondary to ??."  In making the latter comment, Dr. J.R. considered the Veteran's reports of exposure to explosives and plutonium and/or injuries, but still declined to opine that his neuropathy was etiologically linked to service. 

In an effort to clarify the etiology of any current disability, the Board remanded this claim in January 2010 to obtain a VA examination and medical opinion.  On remand, a VA examination was provided in June 2010, but the examiner's medical opinion does not provide evidence in support of any etiological link between a current neuropathy and service.  Rather, the June 2010 VA neurological disorders examiner opined that "it would be mere speculation to state that current symptoms neuropathy/loss of motor function of right upper extremity and bilateral lower extremities are related [to] military service [in] 1979-1993, 1995-2005, including environmental toxins given normal EMG."  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

Overall, the totality of the probative medical evidence weighs against the Veteran's claim.  Just as the medical evidence indicates the etiology of his current disability is unknown, so too, the Veteran's lay statements confuse the matter of when his peripheral neuropathy symptoms had their onset.

The Board has also considered the Veteran's lay statements in support of his claim.  
The Veteran is competent to report symptoms of persistent symptoms of pain, numbness and tingling of his hands and feet since service, because this requires only personal knowledge as it comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Nonetheless, the Board also finds the Veteran's lay statements of a potential continuity of symptomatology dating back to service to be both vague and inconsistent, and thus, not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, he has not been consistent as to when his symptoms of pain, numbness and tingling had onset during service.  Indeed, a May 2007 VA treatment record indicates that the Veteran complained of neuropathic pain since 2003, which is after his separation from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In contrast, he told the June 2010 neurological disorders examiner that numbness in the arms began as early as 1993 after he fractured his cervical spine on active duty, whereas numbness and tingling in the left leg began in 2002, but not in the right leg until approximately 2008.  

Second, it is also noteworthy that he made no reference to having loss of sensory and motor functions in his extremities until October 2004, but inexplicably failed to make any mention of it when he filed his initial claim for benefits (e.g., cervical spine, left knee, left ankle disabilities, etc.) in September 1993, after his first period of active duty from 1979 to 1993.  He again made no mention of any loss of sensory and motor functions when he filed for his second initial claim for benefits for multiple other disabilities (e.g., cervical and lumbar spine arthritis, left shoulder disability, bilateral hands arthritis, etc.) in February 2003, after his last period of active duty from 1995 to 2002.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board finds the Veteran's lay statements, concerning the history of his peripheral neuropathy symptoms are not credible, and thus not probative in support of his claim.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for loss of motor and sensory function, identified as peripheral neuropathy, of the right upper extremity and bilateral lower extremities, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Erectile Dysfunction

The record raises the possibility of secondary service connection as a means to establish his erectile dysfunction claim.  Here, the Board also notes that service connection is currently in effect for a disorder of the lumbar spine, characterized as multi-level degenerative disc disease, and for PTSD.  Moreover, the Veteran initially maintained that these manifestations are secondary to a service-connected disorder of the cervical spine, characterized as residuals of a C5-C6 fracture with traumatic arthritis and left shoulder pain.  For the reasons set forth below, the Board finds that the evidence supports his claim.

The Veteran presently has an erectile dysfunction disability, as has been specifically diagnosed by the February 2005 VA examiner, during the pendency of the appeal.  More recently, the January 2011 VA examiner appeared to confirm continued clinical indications of erectile dysfunction, with physical evaluation noting lost erectile power and he is unable to make an erection with self manual stimulation.  
Boyer, 210 F.3d at 1353.

Considering the theory of secondary service connection, there are several VA examiner opinions throughout the appeal.  

The January 2005 VA spine examination report found that his impotence is not caused by or a result of the Veteran's cervical trauma during military service.  This opinion tends to suggest that his erectile dysfunction is not causally related to his service-connected cervical spine traumatic arthritis, C5-C6, with left shoulder pain.

Then, at the February 2005 VA genitourinary examination, the Veteran complained of a history of erectile dysfunction for one year (dating back to 2004), apparently due to changes in his personal conditions.  This examiner diagnosed the Veteran with erectile dysfunction, most likely than not psychogenic.  By way of reference, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1572 (31st Ed. 2007), defines "psychogenic" as "produced or caused by psychological factors."  The Board notes this is probative evidence in support of the notion that his erectile dysfunction was caused by a psychiatric disability, particularly his PTSD, which has since been service-connected.

Most importantly, the June 2010 VA examiner opined that his erectile dysfunction was caused from his service connected multilevel DDD of lumbar spine.  Given the VA examiner's review of the claims file, personal interview of the Veteran, and physical examination, the Board finds the VA examiner's opinion is highly probative evidence in support of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Thus, this opinion by itself provides sufficiently probative medical evidence to establish service-connection for erectile dysfunction, on a secondary basis to his service-connected lumbar spine DDD.  The examiner also proceeded to comment that his erectile dysfunction is multi-factorial and it would be mere speculation to state that it is solely due to/aggravated by his lumbar spine condition or other service-connected conditions.  The Board disregards this latter aspect of the opinion, because there is no requirement under § 3.310 (a) or (b) that a disability be solely due to or aggravated by a single service-connected disability.  

In fact, the January 2011 VA examiner declined to comment on the etiology of his erectile dysfunction, but reasoned that the "[Veteran] has PTSD and depression, both of which are major causes of ED."  Putting aside that this opinion is speculative, nonetheless, this examiner indicates that his service-connected PTSD is yet another causal factor of his present erectile dysfunction.

In this way, there is positive medical opinion evidence that his erectile dysfunction is causally related to his service-connected lumbar spine DDD and PTSD disabilities, thus establishing entitlement on a secondary theory of service connection under 38 C.F.R. § 3.310(a).  The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for erectile dysfunction.


ORDER

Service connection for erectile dysfunction is granted.

The claim for service connection for loss of motor and sensory function, identified as peripheral neuropathy, of the right upper extremity and bilateral lower extremities, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


